           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    WESTERN DIVISION

JOHNATHAN PINNEY                                            PLAINTIFF

v.                       No. 4:19-cv-138-DPM

CHRIS WARING, Lieutenant, Fairfield
Bay Police Department; CHAD BROWN,
State's Attorney; FOSTER, Van Buren
County Judiciary; MARK RODDENBERRY,
Sergeant, Fairfield Bay Police Department;
DALLAS CLARK, Code Enforcement Officer,
Fairfield Bay; and LUCAS EMBERTON, Sheriff,
Van Buren County                                        DEFENDANTS
                                ORDER
     Pinney' s motion for reconsideration, NQ 22, is denied. The Court
stands by its 15 March 2019 Order. NQ 16. This case must remain on
hold until Pinney' s state criminal case is resolved. Pinney' s motion to
amend, NQ 21, is therefore denied without prejudice as premature. And
if Pinney wants to make claims beyond being unlawfully arrested and

wrongfully charged, then he must do so in a separate lawsuit.
      So Ordered.

                                                 (/
                                 D.P. Marshall Jr.
                                 United States District Judge

                                    Jo   ~ ;..019
